 
 
IB 
Union Calendar No. 383 
112th CONGRESS 2d Session 
H. R. 4363 
[Report No. 112–535] 
IN THE HOUSE OF REPRESENTATIVES 
 
April 17, 2012 
Mr. Issa (for himself, Mr. Ross of Florida, and Mr. Lynch) introduced the following bill; which was referred to the Committee on Oversight and Government Reform 
 
 
June 15, 2012 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Insert the part printed in italic 
 
 
 
 
A BILL 
To amend title 5, United States Code, to allow Federal employees to continue their public service while partially retired. 
 
 
1.Short titleThis Act may be cited as the Federal Employee Phased Retirement Act.  
2.Phased retirement authority 
(a)CSRSChapter 83 of title 5, United States Code, is amended— 
(1)in section 8331— 
(A)in paragraph (30) by striking and at the end;  
(B)in paragraph (31) by striking the period at the end and inserting ; and; and  
(C)by adding at the end the following: 
 
(32)Director means the Director of the Office of Personnel Management. ;  
(2)by inserting after section 8336 the following: 
 
8336a.Phased retirement 
(a)For the purposes of this section— 
(1)the term composite retirement annuity means the annuity computed when a phased retiree attains full retirement status;  
(2)the term full retirement status means that a phased retiree has ceased employment and is entitled, upon application, to a composite retirement annuity;  
(3)the term phased employment means the less-than-full-time employment of a phased retiree;  
(4)the term phased retiree means a retirement-eligible employee who— 
(A)makes an election under subsection (b); and  
(B)has not entered full retirement status;  
(5)the term phased retirement annuity means the annuity payable under this section before full retirement;  
(6)the term phased retirement percentage means the percentage which, when added to the working percentage for a phased retiree, produces a sum of 100 percent;  
(7)the term phased retirement period means the period beginning on the date on which an individual becomes entitled to receive a phased retirement annuity and ending on the date on which the individual dies or separates from phased employment;  
(8)the term phased retirement status means that a phased retiree is concurrently employed in phased employment and eligible to receive a phased retirement annuity;  
(9)the term retirement-eligible employee— 
(A)means an individual who, if the individual separated from the service, would meet the requirements for retirement under subsection (a) or (b) of section 8336; but  
(B)does not include an employee, described in section 8335, after the date as of which such employee is required to be separated from the service by reason of such section; and  
(10)the term working percentage means the percentage of full-time employment equal the quotient obtained by dividing— 
(A)the number of hours per pay period to be worked by a phased retiree as scheduled in accordance with subsection (b)(2); by  
(B)the number of hours per pay period to be worked by an employee serving in a comparable position on a full-time basis.  
(b) 
(1)With the concurrence of the head of the employing agency, and under regulations promulgated by the Director, a retirement-eligible employee who has been employed on a full-time basis for not less than the 3-year period ending on the date on which the retirement-eligible employee makes an election under this subsection may elect to enter phased retirement status.  
(2) 
(A)Subject to subparagraph (B), at the time of entering phased retirement status, a phased retiree shall be appointed to a position for which the working percentage is 50 percent.  
(B)The Director may, by regulation, provide for working percentages different from the percentage specified under subparagraph (A), which shall be not less than 20 percent and not more than 80 percent.  
(C)The working percentage for a phased retiree may not be changed during the phased retiree’s phased retirement period.  
(D) 
(i)Not less than 20 percent of the hours to be worked by a phased retiree shall consist of mentoring.  
(ii)The Director may, by regulation, provide for exceptions to the requirement under clause (i).  
(iii)Clause (i) shall not apply to a phased retiree serving in the United States Postal Service. Nothing in this clause shall prevent the application of clause (i) or (ii) with respect to a phased retiree serving in the Postal Regulatory Commission.  
(3)A phased retiree— 
(A)may not be employed in more than one position at any time; and  
(B)may transfer to another position in the same or a different agency, if the transfer does not result in a change in the working percentage.  
(4)A retirement-eligible employee may make only one election under this subsection during the retirement-eligible employee's lifetime.  
(5)A retirement-eligible employee who makes an election under this subsection may not make an election under section 8343a.  
(c) 
(1)Except as otherwise provided under this subsection, the phased retirement annuity for a phased retiree is the product obtained by multiplying— 
(A)the amount of an annuity computed under section 8339 that would have been payable to the phased retiree if, on the date on which the phased retiree enters phased retirement status, the phased retiree had separated from service and retired under section 8336 (a) or (b); by  
(B)the phased retirement percentage for the phased retiree.  
(2)A phased retirement annuity shall be paid in addition to the basic pay for the position to which a phased retiree is appointed during phased employment.  
(3)A phased retirement annuity shall be adjusted in accordance with section 8340.  
(4) 
(A)A phased retirement annuity shall not be subject to reduction for any form of survivor annuity, shall not serve as the basis of the computation of any survivor annuity, and shall not be subject to any court order requiring a survivor annuity to be provided to any individual.  
(B)A phased retirement annuity shall be subject to a court order providing for division, allotment, assignment, execution, levy, attachment, garnishment, or other legal process on the same basis as other annuities.  
(5)Any reduction of a phased retirement annuity based on an election under section 8334(d)(2) shall be applied to the phased retirement annuity after computation under paragraph (1).  
(6) 
(A)Any deposit, or election of an actuarial annuity reduction in lieu of a deposit, for military service or for creditable civilian service for which retirement deductions were not made or refunded shall be made by a retirement-eligible employee at or before the time the retirement-eligible employee enters phased retirement status. No such deposit may be made, or actuarial adjustment in lieu thereof elected, at the time a phased retiree enters full retirement status.  
(B)Notwithstanding subparagraph (A), if a phased retiree does not make such a deposit and dies in service as a phased retiree, a survivor of the phased retiree shall have the same right to make such deposit as would have been available had the employee not entered phased retirement status and died in service.  
(C)If a phased retiree makes an election for an actuarial annuity reduction under section 8334(d)(2) and dies in service as a phased retiree, the amount of any deposit upon which such actuarial reduction shall have been based shall be deemed to have been fully paid.  
(7)A phased retirement annuity shall commence on the date on which a phased retiree enters phased employment.  
(8)No unused sick leave credit may be used in the computation of the phased retirement annuity.  
(d)All basic pay not in excess of the full-time rate of pay for the position to which a phased retiree is appointed shall be deemed to be basic pay for purposes of section 8334.  
(e)Under such procedures as the Director may prescribe, a phased retiree may elect to enter full retirement status at any time. Upon making such an election, a phased retiree shall be entitled to a composite retirement annuity.  
(f) 
(1)Except as provided otherwise under this subsection, a composite retirement annuity is a single annuity computed under regulations prescribed by the Director, equal to the sum of— 
(A)the amount of the phased retirement annuity as of the date of full retirement, before any reduction based on an election under section 8334(d)(2), and including any adjustments made under section 8340; and  
(B)the product obtained by multiplying— 
(i)the amount of an annuity computed under section 8339 that would have been payable at the time of full retirement if the individual had not elected a phased retirement and as if the individual was employed on a full-time basis in the position occupied during the phased retirement period and before any reduction for survivor annuity or reduction based on an election under section 8334(d)(2); by  
(ii)the working percentage.  
(2)After computing a composite retirement annuity under paragraph (1), the Director shall adjust the amount of the annuity for any applicable reductions for a survivor annuity and any previously elected actuarial reduction under section 8334(d)(2).  
(3)A composite retirement annuity shall be adjusted in accordance with section 8340, except that subsection (c)(1) of that section shall not apply.  
(4)In computing a composite retirement annuity under paragraph (1)(B)(i), the unused sick leave to the credit of a phased retiree at the time of entry into full retirement status shall be adjusted by dividing the number of hours of unused sick leave by the working percentage.  
(g) 
(1)Under such procedures and conditions as the Director may provide, and with the concurrence of the head of the employing agency, a phased retiree may elect to terminate phased retirement status and return to a full-time work schedule.  
(2)Upon entering a full-time work schedule based upon an election under paragraph (1), the phased retirement annuity of a phased retiree shall terminate.  
(3)After the termination of a phased retirement annuity under this subsection, the individual’s rights under this subchapter shall be determined based on the law in effect at the time of any subsequent separation from service. For purposes of this subchapter or chapter 84, at time of the subsequent separation from service, the phased retirement period shall be treated as if it had been a period of part-time employment with the work schedule described in subsection (b)(2).  
(h)For purposes of section 8341— 
(1)the death of a phased retiree shall be deemed to be the death in service of an employee; and  
(2)the phased retirement period shall be deemed to have been a period of part-time employment with the work schedule described in subsection (b)(2).  
(i)Employment of a phased retiree shall not be deemed to be part-time career employment, as defined in section 3401(2).  
(j)A phased retiree is not eligible to apply for an annuity under section 8337.  
(k)For purposes of section 8341(h)(4), retirement shall be deemed to occur on the date on which a phased retiree enters into full retirement status.  
(l)For purposes of sections 8343 and 8351, and subchapter III of chapter 84, a phased retiree shall be deemed to be an employee.  
(m)A phased retiree is not subject to section 8344.  
(n)For purposes of chapter 87, a phased retiree shall be deemed to be receiving basic pay at the rate of a full-time employee in the position to which the phased retiree is appointed. ; and  
(3)in the table of sections by inserting after the item relating to section 8336 the following: 
 
 
8336a. Phased retirement..  
(b)FERSChapter 84 of title 5, United States Code, is amended— 
(1)by inserting after section 8412 the following new section: 
 
8412a.Phased retirement 
(a)For the purposes of this section— 
(1)the term composite retirement annuity means the annuity computed when a phased retiree attains full retirement status;  
(2)the term full retirement status means that a phased retiree has ceased employment and is entitled, upon application, to a composite retirement annuity;  
(3)the term phased employment means the less-than-full-time employment of a phased retiree;  
(4)the term phased retiree means a retirement-eligible employee who— 
(A)makes an election under subsection (b); and  
(B)has not entered full retirement status;  
(5)the term phased retirement annuity means the annuity payable under this section before full retirement;  
(6)the term phased retirement percentage means the percentage which, when added to the working percentage for a phased retiree, produces a sum of 100 percent;  
(7)the term phased retirement period means the period beginning on the date on which an individual becomes entitled to receive a phased retirement annuity and ending on the date on which the individual dies or separates from phased employment;  
(8)the term phased retirement status means that a phased retiree is concurrently employed in phased employment and eligible to receive a phased retirement annuity;  
(9)the term retirement-eligible employee— 
(A)means an individual who, if the individual separated from the service, would meet the requirements for retirement under subsection (a) or (b) of section 8412; and  
(B)does not include— 
(i)an individual who, if the individual separated from the service, would meet the requirements for retirement under subsection (d) or (e) of section 8412; but  
(ii)does not include an employee, described in section 8425, after the date as of which such employee is required to be separated from the service by reason of such section; and  
(10)the term working percentage means the percentage of full-time employment equal to the quotient obtained by dividing— 
(A)the number of hours per pay period to be worked by a phased retiree as scheduled in accordance with subsection (b)(2); by  
(B)the number of hours per pay period to be worked by an employee serving in a comparable position on a full-time basis.  
(b) 
(1)With the concurrence of the head of the employing agency, and under regulations promulgated by the Director, a retirement-eligible employee who has been employed on a full-time basis for not less than the 3-year period ending on the date on which the retirement-eligible employee makes an election under this subsection may elect to enter phased retirement status.  
(2) 
(A)Subject to subparagraph (B), at the time of entering phased retirement status, a phased retiree shall be appointed to a position for which the working percentage is 50 percent.  
(B)The Director may, by regulation, provide for working percentages different from the percentage specified under subparagraph (A), which shall be not less than 20 percent and not more than 80 percent.  
(C)The working percentage for a phased retiree may not be changed during the phased retiree’s phased retirement period.  
(D) 
(i)Not less than 20 percent of the hours to be worked by a phased retiree shall consist of mentoring.  
(ii)The Director may, by regulation, provide for exceptions to the requirement under clause (i).  
(iii)Clause (i) shall not apply to a phased retiree serving in the United States Postal Service. Nothing in this clause shall prevent the application of clause (i) or (ii) with respect to a phased retiree serving in the Postal Regulatory Commission.  
(3)A phased retiree— 
(A)may not be employed in more than one position at any time; and  
(B)may transfer to another position in the same or a different agency, if the transfer does not result in a change in the working percentage.  
(4)A retirement-eligible employee may make only one election under this subsection during the retirement-eligible employee's lifetime.  
(5)A retirement-eligible employee who makes an election under this subsection may not make an election under section 8420a.  
(c) 
(1)Except as otherwise provided under this subsection, the phased retirement annuity for a phased retiree is the product obtained by multiplying— 
(A)the amount of an annuity computed under section 8415 that would have been payable to the phased retiree if, on the date on which the phased retiree enters phased retirement status, the phased retiree had separated from service and retired under section 8412 (a) or (b); by  
(B)the phased retirement percentage for the phased retiree.  
(2)A phased retirement annuity shall be paid in addition to the basic pay for the position to which a phased retiree is appointed during the phased employment.  
(3)A phased retirement annuity shall be adjusted in accordance with section 8462.  
(4) 
(A)A phased retirement annuity shall not be subject to reduction for any form of survivor annuity, shall not serve as the basis of the computation of any survivor annuity, and shall not be subject to any court order requiring a survivor annuity to be provided to any individual.  
(B)A phased retirement annuity shall be subject to a court order providing for division, allotment, assignment, execution, levy, attachment, garnishment, or other legal process on the same basis as other annuities.  
(5) 
(A)Any deposit, or election of an actuarial annuity reduction in lieu of a deposit, for military service or for creditable civilian service for which retirement deductions were not made or refunded, shall be made by a retirement-eligible employee at or before the time the retirement-eligible employee enters phased retirement status. No such deposit may be made, or actuarial adjustment in lieu thereof elected, at the time a phased retiree enters full retirement status.  
(B)Notwithstanding subparagraph (A), if a phased retiree does not make such a deposit and dies in service as a phased retiree, a survivor of the phased retiree shall have the same right to make such deposit as would have been available had the employee not entered phased retirement status and died in service.  
(6)A phased retirement annuity shall commence on the date on which a phased retiree enters phased employment.  
(7)No unused sick leave credit may be used in the computation of the phased retirement annuity.  
(d)All basic pay not in excess of the full-time rate of pay for the position to which a phased retiree is appointed shall be deemed to be basic pay for purposes of sections 8422 and 8423.  
(e)Under such procedures as the Director may prescribe, a phased retiree may elect to enter full retirement status at any time. Upon making such an election, a phased retiree shall be entitled to a composite retirement annuity.  
(f) 
(1)Except as provided otherwise under this subsection, a composite retirement annuity is a single annuity computed under regulations prescribed by the Director, equal to the sum of— 
(A)the amount of the phased retirement annuity as of the date of full retirement, including any adjustments made under section 8462; and  
(B)the product obtained by multiplying— 
(i)the amount of an annuity computed under section 8412 that would have been payable at the time of full retirement if the individual had not elected a phased retirement and as if the individual was employed on a full-time basis in the position occupied during the phased retirement period and before any adjustment to provide for a survivor annuity; by  
(ii)the working percentage.  
(2)After computing a composite retirement annuity under paragraph (1), the Director shall adjust the amount of the annuity for any applicable reductions for a survivor annuity.  
(3)A composite retirement annuity shall be adjusted in accordance with section 8462, except that subsection (c)(1) of that section shall not apply.  
(4)In computing a composite retirement annuity under paragraph (1)(B)(i), the unused sick leave to the credit of a phased retiree at the time of entry into full retirement status shall be adjusted by dividing the number of hours of unused sick leave by the working percentage.  
(g) 
(1)Under such procedures and conditions as the Director may provide, and with the concurrence of the head of employing agency, a phased retiree may elect to terminate phased retirement status and return to a full-time work schedule.  
(2)Upon entering a full-time work schedule based on an election under paragraph (1), the phased retirement annuity of a phased retiree shall terminate.  
(3)After termination of the phased retirement annuity under this subsection, the individual’s rights under this chapter shall be determined based on the law in effect at the time of any subsequent separation from service. For purposes of this chapter, at the time of the subsequent separation from service, the phased retirement period shall be treated as if it had been a period of part-time employment with the work schedule described in subsection (b)(2).  
(h)For purposes of subchapter IV— 
(1)the death of a phased retiree shall be deemed to be the death in service of an employee;  
(2)except for purposes of section 8442(b)(1)(A)(i), the phased retirement period shall be deemed to have been a period of part-time employment with the work schedule described in subsection (b)(2) of this section; and  
(3)for purposes of section 8442(b)(1)(A)(i), the phased retiree shall be deemed to have been at the full-time rate of pay for the position occupied.  
(i)Employment of a phased retiree shall not be deemed to be part-time career employment, as defined in section 3401(2).  
(j)A phased retiree is not eligible to receive an annuity supplement under section 8421.  
(k)For purposes of subchapter III, a phased retiree shall be deemed to be an employee.  
(l)For purposes of section 8445(d), retirement shall be deemed to occur on the date on which a phased retiree enters into full retirement status.  
(m)A phased retiree is not eligible to apply for an annuity under subchapter V.  
(n)A phased retiree is not subject to section 8468.  
(o)For purposes of chapter 87, a phased retiree shall be deemed to be receiving basic pay at the rate of a full-time employee in the position to which the phased retiree is appointed. ; and  
(2)in the table of sections by inserting after the item relating to section 8412 the following: 
 
 
8412a. Phased retirement..  
(c)Effective dateThe amendments made by this section shall take effect on the effective date of the implementing regulations issued by the Director of the Office of Personnel Management.  
3.Contributions to Thrift Savings Fund of payments for accrued or accumulated leave 
(a)Civil Service Retirement SystemSection 8351(b)(2) of title 5, United States Code, is amended by adding at the end the following: 
 
(D) 
(i)A qualified phased retiree may, in addition to any contributions otherwise allowable, contribute to the Thrift Savings Fund by direct transfer any part of any amount otherwise payable to such retiree for accumulated and current accrued annual or vacation leave under section 5551 or 5552. 
(ii)For purposes of this subparagraph, the term qualified phased retiree means a phased retiree (as defined by section 8336a) who has completed at least 1 year of service as such a retiree.. 
(b)Federal Employees’ Retirement SystemSection 8432(a) of title 5, United States Code, is amended by adding at the end the following: 
 
(4) 
(A)A qualified phased retiree may, in addition to any contributions otherwise allowable, contribute to the Thrift Savings Fund by direct transfer any part of any amount otherwise payable to such retiree for accumulated and current accrued annual or vacation leave under section 5551 or 5552. 
(B)For purposes of this paragraph, the term qualified phased retiree means a phased retiree (as defined by section 8412a) who has completed at least 1 year of service as such a retiree.. 
(c)RegulationsThe Executive Director of the Federal Retirement Thrift Investment Board shall prescribe regulations to carry out the amendments made by this section. 
(d)Effective dateThe amendments made by this section shall take effect 1 year after the date of the enactment of this section, or upon such earlier date as may be established by the Executive Director of the Federal Retirement Thrift Investment Board under the regulations prescribed under subsection (c). 
 
 
June 15, 2012 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
